DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Standing Light with Detachably Light Assembly.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A standing light includes a light assembly having a light and a power supply access interface, a support rod assembly for supporting the light assembly, a mounting assembly for detachably installing the light assembly to the support rod assembly, and a housing assembly connected to the support rod assembly and having a power access interface. a power supply connected to the power access interfaceand when the light assembly is detached from the support rod assembly, the light assembly is 

Claim Objections
Claims 10, 12 and 20 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
Section b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Dependent claim 2 is indefinite as it is not clear if the recited “battery pack” is a required element of the claimed invention (as implied by the dependent claim’s recitation of “the battery pack connected to the light assembly”), or simply an external element intended to be used with such invention (as defined by independent claim 1’s recitation of “the light assembly is capable of being detachably connected to a battery pack”). The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, dependent claim 2 as defining the claimed “standing light” as further including the battery pack. 

Dependent claim 18 is indefinite as it is not clear if the recited “battery pack” is a required element of the claimed invention (as implied by the dependent claim’s recitation of “the battery pack connected to the light assembly”), or simply an external element intended to be used with such invention (as defined by independent claim 17’s recitation of “the light assembly is capable of being detachably connected to a battery pack”). The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, dependent claim 18 as defining the claimed “standing light” as further including the battery pack.

Section d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 18 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Dependent claim 2 attempts to define the previously recited “battery pack” as capable of supplying power to a power tool; however, such battery pack was not defined as a required element of the instant invention but merely an external element the claimed “standing light” was capable of being connected too. The “standing light” defined by dependent claim 2 appears to be substantially identical to that previously defined by indepdennt claim 1 (from which claim 2 directly depends). In addition, see previous section 9 of the instant Office Action. 

Dependent claim 18 attempts to define the previously recited “battery pack” as capable of supplying power to a power tool; however, such battery pack was not defined as a required element of the instant invention but merely an external element the claimed “standing light” was capable of being connected too. The “standing light” defined by dependent claim 18 appears to be substantially identical to that previously defined by indepdennt claim 17 (from which claim 18 directly depends). In addition, see previous section 10 of the instant Office Action.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 2.	The standing light of claim 1, further including a battery pack connected to the light assembly, wherein the battery pack is capable of supplying power to a power tool.

CLAIM 10.	The standing light of claim 1, further including a first switch for turning[[ on]] the light ON/OFF is formed on the support rod assembly or the housing assembly, and a second switch is formed on the light assembly for turning[[ on]] the light ON/OFF

CLAIM 12.	The standing light of claim 11, further including two auxiliary lights[[.]], and the support rod assembly is disposed within the U-shaped region when the auxiliary lights are in the storage state.

CLAIM 18.	The standing light of claim 17, further including a battery pack connected to the light assembly, wherein the battery pack is capable of supplying power to a power tool. 

CLAIM 20.	The standing light of claim 17, further including a first switch for turning[[ on]] the light ON/OFF is formed on the support rod assembly or the housing assembly, and a second switch is formed on the light assembly for turning[[ on]] the light ON/OFF

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEIGHTON et al. (U.S. Pat. 7,484,858).

Regarding independent claim 1, DEIGHTON et al. discloses a standing light (as seen in Figure 1) including a light assembly 10 (as seen in Figure 1) having a light 50 (as seen in Figure 4) and a power supply access interface 36 (as seen in Figure 1) for accessing power (see lines 42-44 of column 2); a support rod assembly 18 (as seen in Figure 2) configured to support the light assembly 10 (see lines 34-38 of column 2); a housing assembly 22 (as seen in Figure 1) connected to the support rod assembly 18 (see lines 34-38 of column 2), wherein the housing assembly 22 or the support rod assembly 18 is formed with a power access interface 58 (as seen in Figure 3) for being connected to a power supply (see lines 14-16 of column 3); and a mounting assembly 12 (as seen in Figure 1) configured to detachably install the light assembly 10 to the support rod assembly 18 (see lines 34-38 of column 2); wherein, when the light assembly 10 is installed to the support rod assembly 18 (see lines 34-38 of column 2), the light assembly 10 is capable of being powered by the power supply connected to the power access interface 58 (see lines 42-44 and 14-16 of columns 2 and 3, respectively), and, when the light assembly is detached from the support rod assembly 18 (see lines 30-32 of column 3), the light assembly 10 is capable of being detachably connected to a battery pack 56 (as seen in Figure 3) through the power supply access interface 36 (see lines 42-44 of column 2). 
Regarding the claim use of the phrase “capable of”, the applicant is advised that it has been long held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  In this case, the patented light assembly 10 discloses (as detailed above) all the claimed structural limitations, therefore was considered as inherently capable of performing as claimed.

Regarding dependent claim 2 (as best understood), DEIGHTON et al. further discloses the battery pack 56 connected to the light assembly 10 is capable of supplying power to a power tool (see lines 42-44 of column 3). 

Regarding independent claim 16, DEIGHTON et al. discloses a standing light (as seen in Figure 1) including a light assembly 10 (as seen in Figure 1) having a light 50 (as seen in Figure 4); a support rod assembly 18 (as seen in Figure 2) configured to support the light assembly 10 (see lines 34-38 of column 2); a housing assembly 22 (as seen in Figure 1) connected to the support rod assembly 18 (see lines 34-38 of column 2), wherein the housing assembly 22 or the support rod assembly 18 is formed with a power access interface 58 (as seen in Figure 3) for being connected to a power supply (see lines 14-16 of column 3); and a mounting assembly 12 (as seen in Figure 1) configured to detachably install the light assembly 10 to the support rod assembly 18 (see lines 34-38 of column 2) or the housing assembly 22 (see lines 34-38 of column 2); wherein, when the light assembly 10 is installed to the support rod assembly 18 (see lines 34-38 of column 2) or the housing assembly 22 (see lines 34-38 of column 2), the light assembly 10 is capable of being powered by the power supply connected to the power access interface 58 (see lines 42-44 and 14-16 of columns 2 and 3, respectively).
Regarding the claim use of the phrase “capable of”, the applicant is advised that it has been long held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  In this case, the patented light assembly 10 discloses (as detailed above) all the claimed structural limitations, therefore was considered as inherently capable of performing as claimed. 

Regarding independent claim 17, DEIGHTON et al. discloses a standing light (as seen in Figure 1) including a light assembly 10 (as seen in Figure 1) having a light 50 (as seen in Figure 4) and a power supply access interface 36 (as seen in Figure 1) for accessing power (see lines 42-44 of column 2); a support rod assembly 18 (as seen in Figure 2) configured to support the light assembly 10 (see lines 34-38 of column 2); a housing assembly 22 (as seen in Figure 1) connected to the support rod assembly 18 (see lines 34-38 of column 2), wherein the housing assembly 22 or the support rod assembly 18 is formed with a power access interface 58 (as seen in Figure 3) for being connected to a power supply (see lines 14-16 of column 3); and a mounting assembly 12 (as seen in Figure 1) configured to detachably install the light assembly 10 to the support rod assembly 18 (see lines 34-38 of column 2) or the housing assembly 22 (see lines 34-38 of column 2); wherein, when the light assembly 10 is installed to the support rod assembly 18 (see lines 34-38 of column 2) or the housing assembly 22 (see lines 34-38 of column 2), the light assembly 10 is capable of being powered by the power supply connected to the power access interface 58 (see lines 42-44 and 14-16 of columns 2 and 3, respectively), and, when the light assembly is detached from the support rod assembly 18 (see lines 30-32 of column 3), the light assembly 10 is capable of being detachably connected to a battery pack 56 (as seen in Figure 3) through the power supply access interface 36 (see lines 42-44 of column 2). 
Regarding the claim use of the phrase “capable of”, the applicant is advised that it has been long held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  In this case, the patented light assembly 10 discloses (as detailed above) all the claimed structural limitations, therefore was considered as inherently capable of performing as claimed. 

Regarding dependent claim 18 (as best understood), DEIGHTON et al. discloses the battery pack 56 connected to the light assembly 10 is capable of supplying power to a power tool (see lines 42-44 of column 3).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DEIGHTON et al. (U.S. Pat. 7,484,858) in view of CHOI (U.S. Pat. App. Pub. 2017/0003574).

 Regarding dependent claim 3, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), further disclosing the mounting assembly 12 is provided with a connecting structure for detachably connecting the light assembly 10 to the mounting assembly 12 (see lines 30-32 of column 3); and a power supply output interface 30 (as seen in Figure 1) for outputting power from the power access interface 58 to the light assembly 10 (power received by element 58 is provided, through battery 56, to element 12 via element 30; see lines 42-44 of column 2), and the power supply output interface 30 is electrically connected to the power supply access interface 36 when the light assembly 10 is installed to the mounting assembly 12.
DEIGHTON et al. fails to explicitly disclose a power supply output interface provided in the mounting assembly 12, such that when the light assembly 10 is installed to the mounting assembly 12 the power supply output interface is electrically connected to the power supply access interface through the connecting structure in the mounting assembly 12. 
However, CHOI discloses an illumination device including a light assembly 10 (as seen in Figure 1), a support rod assembly 20 (as seen in Figure 2A), and a mounting assembly 90 (as seen in Figure 2A) configured to detachably install the light assembly 10 to the support rod assembly 20 (see paragraph 0063). The mounting assembly 90 also includes a connecting structure 150 (as seen in Figure 2B) for detachably connecting the light assembly 10 to the mounting assembly 90 and providing power to the light assembly 10 (see paragraph 0062), and the power being supplied when the light assembly 10 is installed to the mounting assembly 90 through the connecting structure 150 (see paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art connecting structure 150 of CHOI with the patented standing light of DEIGHTON et al., according to the known methods taught by CHOI, to yield the predictable result of mechanically and electrically connecting the light assembly 10 to the support rod assembly 18 of DEIGHTON et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

 Regarding dependent claim 4, DEIGHTON et al. individually discloses, or at least suggests as previously combined with CHOI, all the limitations of the claim (as previously detailed), DEIGHTON et al. further disclosing the housing assembly 22 includes a base 38 (as seen in Figure 1) disposed at a lower end of the support rod assembly 18 (as seen in Figure 1) and the mounting assembly 12 is disposed at an upper end of the support rod assembly 18 (as seen in Figure 1). 

 Regarding dependent claim 5, DEIGHTON et al. individually discloses, or at least suggests previously combined with CHOI, all the limitations of the claim (as previously detailed), DEIGHTON et al. further disclosing a mounting portion 60 (as seen in Figure 3) for installing the battery pack 56 (as seen in Figure 3) is provided on the base 38 and the battery pack 56 is electrically connected to the power access interface 58 when the battery pack 56 is coupled to the mounting portion 12 (see lines 47-50 of column 2). 

 Regarding dependent claim 6, DEIGHTON et al. individually discloses, or at least suggests previously combined with CHOI, all the limitations of the claim (as previously detailed), DEIGHTON et al. further disclosing the housing assembly 22 further comprises a handle housing 26 (as seen in Figure 1) connected to the support rod assembly 18 (as seen in Figure 1) and the handle housing 26 is formed with a handle 26 (as seen in Figure 1) for a user to hold (see lines 1-6 of column 3).

Regarding dependent claim 19, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), further disclosing the mounting assembly 12 is provided with a connecting structure for detachably connecting the light assembly 10 to the mounting assembly 12 (see lines 30-32 of column 3); and a power supply output interface 30 (as seen in Figure 1) for outputting power from the power access interface 58 to the light assembly 10 (power received by element 58 is provided, through battery 56, to element 12 via element 30; see lines 42-44 of column 2), and the power supply output interface 30 is electrically connected to the power supply access interface 36 when the light assembly 10 is installed to the mounting assembly 12.
DEIGHTON et al. fails to explicitly disclose a power supply output interface provided in the mounting assembly 12, such that when the light assembly 10 is installed to the mounting assembly 12 the power supply output interface is electrically connected to the power supply access interface through the connecting structure in the mounting assembly 12. 
However, CHOI discloses an illumination device including a light assembly 10 (as seen in Figure 1), a support rod assembly 20 (as seen in Figure 2A), and a mounting assembly 90 (as seen in Figure 2A) configured to detachably install the light assembly 10 to the support rod assembly 20 (see paragraph 0063). The mounting assembly 90 also includes a connecting structure 150 (as seen in Figure 2B) for detachably connecting the light assembly 10 to the mounting assembly 90 and providing power to the light assembly 10 (see paragraph 0062), and the power being supplied when the light assembly 10 is installed to the mounting assembly 90 through the connecting structure 150 (see paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art connecting structure 150 of CHOI with the patented standing light of DEIGHTON et al., according to the known methods taught by CHOI, to yield the predictable result of mechanically and electrically connecting the light assembly 10 to the support rod assembly 18 of DEIGHTON et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 20, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), except a first switch for turning on the light 50 is formed on the support rod assembly 18 or the housing assembly 22, and a second switch for turning on the light 50 is formed on the light assembly 10.
However, the examiner takes Official Notice of the use and advantages of switches, specifically for turning illumination devices ON/OFF, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known switch in the light assembly 10, the support rod 18, or the housing assembly 22 of the patented standing light of DEIGHTON et al., to obtain the predictable result of enabling the apparatus to be selectively turned ON/OFF. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
In addition, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to simply include the known switch in both the light assembly 10, and the support rod 18 or housing assembly 22 of the patented standing light of DEIGHTON et al., to obtain the predictable result of enabling the apparatus to be selectively turned ON/OFF from either one of those locations. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DEIGHTON et al. (U.S. Pat. 7,484,858).

Regarding dependent claim 10, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), except a first switch for turning on the light 50 is formed on the support rod assembly 18 or the housing assembly 22, and a second switch for turning on the light 50 is formed on the light assembly 10.
However, the examiner takes Official Notice of the use and advantages of switches, specifically for turning illumination devices ON/OFF, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known switch in the light assembly 10, the support rod 18, or the housing assembly 22 of the patented standing light of DEIGHTON et al., to obtain the predictable result of enabling the apparatus to be selectively turned ON/OFF. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
In addition, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to simply include the known switch in both the light assembly 10, and the support rod 18 or housing assembly 22 of the patented standing light of DEIGHTON et al., to obtain the predictable result of enabling the apparatus to be selectively turned ON/OFF from either one of those locations. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 13, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), further disclosing the support rod assembly 18 including a first support rod 18a (as seen in Figure 2) extending substantially along a first straight line (as seen in Figure 2) and a second support rod 18b (as seen in Figure 2) movable along the first straight line relative to the first support rod 18a (see lines 51-56 of column 2), the housing assembly 22 including a handle housing 26 (as seen in Figure 1) for a user to hold (see lines 1-6 of column 3), the handle housing 26 connected to the first support rod 18a (as seen in Figure 2).
DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), except the standing light further including a switch disposed on the handle housing 26 for the user to operate to turn on the light 50.
However, the examiner takes Official Notice of the use and advantages of switches, specifically for turning illumination devices ON/OFF, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known switch in the handle housing 26 of the patented standing light of DEIGHTON et al., to obtain the predictable result of enabling the apparatus to be selectively turned ON/OFF by a user holding such handle housing 26. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 14, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), further disclosing the handle housing 26 is slidable relative to the first support rod 18a to a first position (extended position, as seen in Figure 1) and a second position (retracted position, see lines 1-6 of column 3) along the first straight line (as evidenced by Figure 1).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DEIGHTON et al. (U.S. Pat. 7,484,858) in view of ZHOU (U.S. Pat. App. Pub. 2018/0163957). 

 Regarding dependent claim 11, DEIGHTON et al. discloses all the limitations of the claim (as previously detailed), further disclosing the support rod assembly 18 including a first support rod 18a (as seen in Figure 2) extending substantially along a first straight line (as seen in Figure 2) and a second support rod 18b (as seen in Figure 2) movable along the first straight line relative to the first support rod 18a (see lines 51-56 of column 2), the light assembly 10 including a main light 10 (as seen in Figure 1), the light assembly 10 having a first state (as seen in Figure 1) and a second state relative to the support rod assembly 18 (see lines 25-28 of column 3), the light assembly 10 is at least partially disposed on an upper side of the support rod assembly 18 when the light assembly 10 is in the first state (as seen in Figure 1).
DEIGHTON et al. fails to explicitly disclose the light assembly 10 further including an auxiliary light movably connected to the main light 10, and the auxiliary light is rotatable relative to the main light to a storage state in which the support rod assembly 18 is at least partially disposed between the main light 10 and the auxiliary light when the light assembly 10 is in the second state. 
However, ZHOU discloses an illumination device 10 (as seen in Figure 1) including a light assembly 12 (as seen in Figure 1), a support rod assembly 14 (as seen in Figure 1), a mounting assembly 78 (as seen in Figure 1) connecting the light assembly 12 to the support rod assembly 14.  The light assembly including a main light 18 (as seen in Figure 1) and at least one auxiliary light 22 (as seen in Figure 1). The light assembly 12 has a first state (as seen in Figure 1) and a second state (as seen in Figure 2) relative to the support rod assembly 14, the light assembly 12 is at least partially disposed on an upper side of the support rod assembly 14 when the light assembly 12 is in the first state (as seen in Figure 1), and the auxiliary light 22 is rotatable relative to the main light 18 (see paragraph 0052) to a storage state in which the support rod assembly 14 is at least partially disposed between the main light 18 and the auxiliary light 22 when the light assembly 12 is in the second state (as seen in Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art light assembly 12 of ZHOU with the patented standing light of DEIGHTON et al., according to the known methods taught by ZHOU, to yield the predictable result of providing the standing light of DEIGHTON et al. with at least one independently aimable auxiliary light which could be stored when not in use (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).	

Regarding dependent claim 12, DEIGHTON et al. individually discloses, or at least suggests previously combined with ZHOU, all the limitations of the claim (as previously detailed), ZHOU further disclosing two auxiliary lights 22/24 are provided (as seen in Figure 1), the light assembly 12 forms a U-shaped region (as seen in Figure 2), and the support rod assembly 14 is disposed within the U-shaped region when the auxiliary lights 22/24 are in the storage state (as seen in Figure 2).
Therefore, as previously detailed, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art light assembly 12 of ZHOU with the patented standing light of DEIGHTON et al., according to the known methods taught by ZHOU, to yield the predictable result of providing the standing light of DEIGHTON et al. with a plurality of independently aimable auxiliary lights which could be stored when not in use (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pile (U.S. Pat. 3,783,262), Hillinger  (U.S. Pat. 5,319,365), Lee (U.S. Pat. App. Pub. 2002/0136005), Zick (U.S. Pat. 7,621,652), Sharrah et al. (U.S. Pat. App. Pub. 2015/0192243), Harvey et al. (U.S. Pat. App. Pub. 2016/0312967), Intravatola (U.S. Pat. App. Pub. 2012/0168576), Hoffman (U.S. Pat. App. Pub. 2018/0231195), Adams et al. (U.S. Pat. App. Pub. 2019/0107263), and Johnson et al. (U.S. Pat. 11,415,301) disclose illumination devices including a light assembly with a light source, a support rod assembly with at least two telescoping rod portions, a mounting assembly adjustably coupling the light assembly to the support rod assembly, and means to provide power to the light assembly.

Allowable Subject Matter
Claims 7-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875